Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 29th, 2021 has been entered. Claims 1-5 remain pending in the application. Applicant’s amendments to the drawings, claim informality, and the abstract have overcome each and every objection set forth in the Non-Final Office Action mailed September 29th, 2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 20190045973) in view of Man (US 20170245686), Popeil (US 20180192825), Huang (US 20210038012), and Li (CN 109106231), with references made to attached machine translations.
Regarding claim 1, Gill teaches an air-energy cooker cover and a multifunctional pressure cooker, comprising: a cooker body (Fig. 1-7 housing 22), and a cooker cover, wherein the cooker cover is installed on the cooker body (Fig. 1-7 a first or primary lid 32, [0046] attached to the housing), wherein 
Man teaches the base is sequentially provided with a periphery, an outer pot and an inner pot from outside to inside (Fig. 1 pot housing 26, shown to have periphery, outer pot 25, inner pot 20), a heat insulation cover is arranged in the upper cover (Fig 1. Heat shield cover 11) wherein a heating tube cover is arranged at the lower portion of the inner chamber of the heat insulation cover (Fig. 1 heating tube cover 12, in the lower portion of cover, below heat shield cover 11) and a heating tube is installed 
Gill and Man are considered to be analogous to the claimed invention because they are in the same field of cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill to incorporate the teachings of Man to include the periphery, inner pot, and outer pot, since Man teaches that such modification would allow hot-air and cold-air circulation to increase heating ability which allows for heat dissipation while maintaining efficient and sufficient heating for the food (Man [0005-0006]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill to incorporate the teachings of Man to include the heat insulation shield, since Man teaches that such modification would be used to isolate the high temperature during the cooking process ([0019] Man). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill to incorporate the teachings of Man to include the heating tube cover and the heating tube, since Man teaches that the heating tube cover would be equipped to hold the heating tube (Man [0024]) and the heating tube would be integral to a fixed part of the cooking device (Man [0003]). It would have been obvious to have the motor be between the heating cover and heat insulation cover in order to have the motor connect to cold air blades and hot air blades and blow air inside the apparatus body ([0023]).
Popeil teaches wherein handles are symmetrically arranged at the top end of the outer side wall of the periphery ([1629] handles are symmetrical), a socket is installed at the top portion of the outer side wall of the periphery (Fig. 96 safety power socket 934), the left portion of the upper surface of the upper cover is provided with a transparent window ([0789] lid comprising transparent material), an illuminating lamp assembly is installed on the heat insulation cover ([1004] cooking vessel light 1070), 
Gill, Man, and Popeil are considered to be analogous to the claimed invention because they are in the same field of cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill and Man to incorporate the teachings of Popeil to include handles that are symmetrically placed on the device so the assembly appears identical from the back and front and to evenly distribute the weight of the device when the device is lifted by the user (Popeil [1629]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill and Man to incorporate the teachings of Popeil to include a power socket to electrically connect to the cooking device (Popeil [0784]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill and Man to incorporate the teachings of Popeil to have a transparent window to facilitate viewing of the cooked foods (Popeil [0789]). Regarding the illuminating lamp assembly Popeil teaches the cooking vessel light being on the control box and illuminating the interior of the cooking device. It would have been obvious to one having ordinary skill in the art at the effective filing date to have the light on the inner lid, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Regarding the control box Popeil teaches the control box being on the side of the cooking device. It would have been obvious to one having ordinary skill in the art at the effective filing date to have the control box in the center top of the lid, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Huang teaches the output end of the motor is connected with a blade mounting shaft ([0039] driving shaft of driving motor).
Gill, Man, Popeil, and Huang are considered to be analogous to the claimed invention because they are in the same field of cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill, Man, and Popeil to incorporate the teachings of Huang to include the shaft connected to the motor to drive the flow of hot air in the device (Huang [0019]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill, Man, and Popeil to incorporate the teachings of Huang to have the driving shaft to penetrate through two covers to have the motor power the fans (Huang [0039]).
Li teaches cold wind fan blades installed in a space between the heating tube cover and the heat insulation cover (Fig. 3 cooling wind blade 5 between insulation board 7 and partition 51) wherein hot wind fan blades are installed in a space between the heating tube and the heating tube cover (Fig. 3 hot wind fan blade 61 between thermal insulation board 7 and heating coil 62), wherein the blade mounting shaft penetrates through the heat insulation cover and the heating tube cover to drive both the cold wind fan blades and the hot wind fan blades ([0034] output shaft 31, provided with hot air fan blades and cooling fan blades and connected to motor 3, Fig. 4 output shaft shown connecting through partition 51 and thermal insulation board 7).
Gill, Man, Popeil, Huang, and Li are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Gill, Man, Popeil, and Huang to incorporate the teachings of Li to have the cold wind blade fans between the heating tube cover and the heat insulation cover in order to accelerate the heat dissipation in the device as to protect the various electronic components (Li [0021]). It would have been obvious to have modified Gill, Man, Popeil, and Huang to incorporate the teachings of Li to have the hot wind fan blades in the space between the heating tube and heating tube cover in order to concentrate the air more, speeding up the flow of air ([0040]). It would have been obvious to have modified Gill, Man, Popeil, and 
Regarding claim 3, Gill, Man, Popeil, Huang, and Li teach the air-energy cooker cover and a multifunctional pressure cooker of claim 1, and Gill teaches wherein a condensate water recovery tank is arranged in the base (Fig. 1D contestation tray 53 connected to housing 22 [0052]).
Regarding claim 5, Gill, Man, Popeil, Huang, and Li teach the air-energy cooker cover and a multifunctional pressure cooker of claim 1, and Gill teaches wherein a frying basket 12 is arranged inside the inner pot 104 (insert 52, arranged in interior 33 of container 24 [0073]) but is silent on the air-guiding grooves are uniformly formed in the side wall of the frying basket and wherein a frying basket handle is connected to the outer side wall of the frying basket through bolts.
Popeil teaches the air-guiding grooves are uniformly formed in the side wall of the frying basket (Fig. 20 food support vessel 220, grooves in the side wall of vessel). 
Gill, Man, Popeil, Huang, and Li are considered to be analogous to the claimed invention because they are in the same field of cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill, Man, Huang, and Li incorporate the teachings of Popeil to have grooves in the side of the fry basket since it was known in the art that providing grooves in the frying basket assists in air circulation.
Man teaches wherein a frying basket handle is connected to the outer side wall of the frying basket through bolts ([0022] inner pot connected with handle through connecting pieces 15).
Gill, Man, Popeil, Huang, and Li are considered to be analogous to the claimed invention because they are in the same field of cooking devices. Therefore, it would have been obvious to .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gill, Man, Popeil, Huang, and Li in further view of Freymiller (US 20200170438).
Gill, Man, Popeil, Huang, and Li teach the air-energy cooker cover and a multifunctional pressure cooker of claim 1, and Gill teaches wherein a cooker cover body (Figs. 3A-C, 4-5, and 6A-B, secondary lid 37) is arranged in the upper cover (Figs. 4 and 5, at least a portion of the secondary lid 37 may be nestable or receivable within the primary lid 32. [0051]), wherein an uncovering handle is arranged in the middle of the upper surface of the cooker cover body (Fig. 4 handle 41, shown on upper surface of secondary lid), wherein and a pressure limiting valve are respectively arranged on the left portion of the upper surface of the upper cover (Fig. 6A pressure relief valve 51) but is silent on a middle ring, and a sealing ring is arranged in the cooker cover body through a fixing support, an uncovering knob is arranged in the middle of the upper surface of the upper cover, and an exhaust valve.
Freymiller teaches through a middle ring ([0043] clamp 78, Fig. 10), and a sealing ring is arranged in the cooker cover body through a fixing support ([0043] seals 80 between vessel 58 and cover 76, Fig. 10), and an uncovering knob is arranged in the middle of the upper surface of the upper cover (Fig. 10 handle on lid).
Gill, Man, Popeil, Huang, Li, and Freymiller are considered to be analogous to the claimed invention because they are in the same field of cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill, Man, Popeil, Huang, and Li to incorporate the teachings of Freymiller to include a middle ring and a seal to retain the cover on the vessel (Freymiller [0043]). It would have been obvious to 
Huang teaches an exhaust valve (Fig. 3 exhaust pipe 801).
Gill, Man, Popeil, Huang, Li, and Freymiller are considered to be analogous to the claimed invention because they are in the same field of cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill, Man, Popeil, Li, and Freymiller to incorporate the teachings of Huang to include the exhaust pipe to adjust the pressure in the device (Huang [0018]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gill, Man, Popeil, Huang, and Li in further view of Ohta (US 20180279832). 
Gill, Man, Popeil, Huang, and Li teach the air-energy cooker cover and a multifunctional pressure cooker of claim 1 but are silent on the shaftless air-guiding wheel comprises a magnetic control member, and air-guiding fan blades are installed on the magnetic control member.
Ohta teaches the shaftless air-guiding wheel comprises a magnetic control member ([0004] rotary vane 107 includes permanent magnet 106 on the inner bottom surface of pot 105), and air-guiding fan blades are installed on the magnetic control member (blade provided on rotary vane 107).
Gill, Man, Popeil, Huang, Li and Ohta are considered to be analogous to the claimed invention because they are in the same field of cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gill, Man, Popeil, and Huang to incorporate the teachings of Ohta to have a magnetic control member and blades on the member to stir the food in the inner space (Ohta [0008]).

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to clai,s 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended claims are overcome by Man (US 20170245686) and the newly cited reference Li (CN 109106231).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        2/24/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761